DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 12 and 18 are objected to under 37 CFR 1.75 as being a substantial duplicate of each other. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 15 and 16 are objected to under 37 CFR 1.75 as being a substantial duplicate of each other. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application to Childers (2015/0226922US) in view of the US Patent Application to De Jong (20150268425US).
In terms of Claim 1, Childers teaches A fiber optic ferrule (Figure 4) comprising: a main body (Figure 4: 66) having a front end (Figure 4: at 54), a back end (backside of 66), and a middle portion (middle portion of 66) disposed between the front end and back end (Figure 4: left and right side of 66); a plurality of optical fiber receiving features (Figure 4: 62) in the main body (66), the plurality of optical fiber receiving features (62) disposed in the middle portion of the main body and configured to receive at least two optical fibers (Figure : 66, 62 and at location of 58); a front portion (58) between the middle portion and the front end (Figure 4: 58), the front portion including a first surface at a non-perpendicular angle (inner side wall of 70) to a longitudinal axis of the at least two optical fibers received in the main body (Figure 4), said first surface positioned; and at least one optical fiber stop facing rearward and spaced apart rearwardly from the first surface (sidewall of 70).
Childers does not teach wherein the at least one entrance surface being a rearward facing surface and the longitudinal axes pass therethrough (See Picture below). 
    PNG
    media_image1.png
    394
    698
    media_image1.png
    Greyscale

De Jong does teach a fiber connector device having a front portion (See picture above) wherein the at least one entrance surface being a rearward facing surface and the longitudinal axes pass therethrough (longitudinal axes run along the fiber 147 horizontally across). It would have been obvious to one of ordinary skill in the art to modify the perpendicular edge surface wherein holes 72 are located to be slant similar to edge 113 or 148 in order to allow the fiber installer to gain visual access to holes 72. If the holes were spaced apart from each other along the vertical side of having a slanted edge would ensure clearer path to visually inspect the fiber being routed to each hole (72) so avoid misalignment of the fibers to the holes or even damaging fibers as shown by Childers in Figure 1.


As for claim 2, Childers teaches the device of claim 1, wherein the at least one fiber stop lies in a plane perpendicular to the longitudinal axis (Figure 4: side wall of 70 and longitudinal axis along passages of 62).
As for claim 3, Childers teaches the device of claim 2, wherein the first surface (Figure 4: side wall of 70 that’s slanted) forms a portion of an opening disposed between the middle portion and the front end (Figure 4: at gap 64) and wherein the at least one optical fiber stop is positioned across the opening from the first surface (protruded sidewall of 70 at the lower side at the location of 72).
As for claim 4, Childers teaches the device of claim 1, wherein the first surface forms a portion of an opening disposed between the middle portion and the front end (Figure 4: at location of 64), and wherein the front portion increases in thickness toward the longitudinal axis from a top surface (thickness of 70 increases from top to bottom).
As for claim 5, Childers teaches the device of claim 2, wherein the first surface forms a portion of an opening disposed between the middle portion and the front end (Figure 4: at 64) and wherein the at least one optical fiber stop is positioned on the same side of the opening as the first surface to create a gap between an end of the at least two optical fibers and the first surface (Figure 4: sidewall of 70 at opening of 64).
As for claim 6, Childers teaches the device of claim 1, wherein the main body is unitary (Figure 4: 66).
As for claim 7-9, Childers teaches the device of claim 1, wherein the first rearward facing surface comprises a cone shaped surface (Shape of 64).
Childers does not teach wherein first surface comprises a flat surface having an angle of between about 2 and 15 degrees; wherein the at least one optical fiber stop is disposed at least 20 microns away from the first rearward facing surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the opening angle to 64 to have a degree of 4 degrees in order to reduce to opening size thus cutting the time to produce the larger opening. One of ordinary skill just have to ensure the opening is large enough to allow adhesive filling to take place thus having a smaller hole from having a smaller angle would allow the device to be produce at a faster rate. Further one of ordinary skill in art would be motivated to increase the end face of 72 to act as a fiber stop wherein the end face is position 20 microns away allows the fiber tip to have enough support to ensure the tip does not slip out or damage the output end face of the optical fiber. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
As for claim 10, Childers teaches the device of claim 1, wherein the first surface is in a front hole in the front portion (Figure 4 sidewall of 70).
As for claim 11, Childers teaches the device of claim 10, further comprising an optical fiber stop disposed in the front hole (protruded bumps on sidewall of 70 within 64).
As for claims 12 and 18, Childers teaches the device of claim 1, further comprising a lens (82) in the front portion and associated with each of the plurality of optical fiber receiving features (Figure 4).
In terms of Claim 13, Childers teaches a fiber optic ferrule (Figure 4) comprising: a unitary main body having a front end (Figure 4: 66), a back end, and a middle portion disposed between the front end and back end (Figure 4: left side, middle portion at 58 and front side at 54); a plurality of optical fiber receiving features (Figure 4: 62) in the main body (66), the plurality of optical fiber receiving features (Figure 4: 62) disposed in the middle portion of the main body and configured to receive at least two optical fibers (Figure 4); and a front portion between the middle portion and the front end (at the location of 58 to 54), the front portion including a first inclined surface at a non-perpendicular angle to a longitudinal axis of the at least two optical fibers received in the main body (Figure 4: sidewall of 70).
Childers does not teach wherein the at least one entrance surface being a rearward facing surface and the longitudinal axes pass therethrough (See Picture below). 
    PNG
    media_image1.png
    394
    698
    media_image1.png
    Greyscale

De Jong does teach a fiber connector device having a front portion (See picture above) wherein the at least one entrance surface being a rearward facing surface and the longitudinal axes pass therethrough (longitudinal axes run along the fiber 147 horizontally across). It would have been obvious to one of ordinary skill in the art to modify the perpendicular edge surface wherein holes 72 are located to be slant similar to edge 113 or 148 in order to allow the fiber installer to gain visual access to holes 72. If the holes were spaced apart from each other along the vertical side of having a slanted edge would ensure clearer path to visually inspect the fiber being routed to each hole (72) so avoid misalignment of the fibers to the holes or even damaging fibers as shown by Childers in Figure 1.
As for claim 14, Childers teaches the device of claim 13, wherein the first surface forms a portion of an opening disposed between the middle portion and the front end (Figure 4: at location of 64), and wherein the front portion increases in thickness toward the longitudinal axis from a top surface (thickness of 70 increases from top to bottom).
As for claim 15-17, Childers teaches the device of claim 1, wherein the first surface is in a front hole in the front portion (Figure 4: 64); and further comprising an optical fiber stop disposed in the front hole (protrude sidewall of 70 at location of 72).
In terms of Claim 19, Childers teaches a fiber optic ferrule (Figure 4) comprising: a unitary main body having a front end, a back end, and a middle portion disposed between the front end and back end (Figure 4: 66); a plurality of optical fiber receiving features (Figure 4: 62) in the main body (66), the plurality of optical fiber receiving features (62) disposed in the middle portion of the main body and configured to receive at least two optical fibers (Figure 4); and a front portion between the middle portion and the front end, the front portion (frontal portion of 66) including a first rearward facing surface at a non-perpendicular angle to a longitudinal axis of the at least two optical fibers received in the main body (side wall of 70).
Childers does not teach wherein the at least one entrance surface being a rearward facing surface and the longitudinal axes pass therethrough (See Picture below). 
    PNG
    media_image1.png
    394
    698
    media_image1.png
    Greyscale

De Jong does teach a fiber connector device having a front portion (See picture above) wherein the at least one entrance surface being a rearward facing surface and the longitudinal axes pass therethrough (longitudinal axes run along the fiber 147 horizontally across). It would have been obvious to one of ordinary skill in the art to modify the perpendicular edge surface wherein holes 72 are located to be slant similar to edge 113 or 148 in order to allow the fiber installer to gain visual access to holes 72. If the holes were spaced apart from each other along the vertical side of having a slanted edge would ensure clearer path to visually inspect the fiber being routed to each hole (72) so avoid misalignment of the fibers to the holes or even damaging fibers as shown by Childers in Figure 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The US Patent Application to Nishimura which teaches an optical ferrule having multiple terminals wherein the fiber tip is abutted with fiber stop and angle surface to redirect light from the fiber tip to an optical device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        

/SUNG H PAK/Primary Examiner, Art Unit 2874